DETAILED ACTION
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 6 is objected to because of the following informalities.  In line 2, the phrase “do not overlap” should be amended to state “does not overlap” for grammatical purposes.
Claim 8 is objected to because of the following informalities.  In lines 7 – 8, the recitation “the first edge of the array substrate” lacks proper antecedent basis.  This element is introduced in claim 7, while claim 8 depends from claim 5.
It is recommended that Applicant amend this claim to depend from claim 7.  This claim will be interpreted as such in this Office Action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 3 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, 8, 18, and 19, the term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by any of these claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 4 – 10, these claims are rejected based on their dependence from claim 3.

Double Patenting - Warning
6.	Applicant is advised that should claims 1 – 3 and 5  be found allowable, claims 16 – 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
There is no difference in the scope of these claims.  A “display panel” as recited in claim 1 is inherently part of a “display device”, as required by claim 16.  The remainder of the claims are identical.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 – 7, 11 – 13, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (U.S. Pub. 2014/0132578).
Regarding claim 1, Zheng teaches: a display panel (FIG. 2; paragraph [0043]; display 14) comprising:
a backlight module configured to provide a light source (FIG. 3; paragraph [0046]; backlight unit 70 provides backlight 72 that travels vertically upwards through layers of display 14);
5a cover plate on a light-emitting side of the backlight module (FIG. 3; paragraph [0043]; cover layer 44 is arranged in a light-emitting side of backlight unit 70);
a display module between the cover plate and the backlight module (FIG. 3; paragraphs [0046], [0047]; thin-film transistors layer 60, structures 62, color filter layer 66, and polarizer 64 all together form a “display module”.  This “display module” is disposed between cover layer 44 and backlight unit 70); and
a photosensitive device configured to sense ambient light, wherein the photosensitive device is between the cover plate and the backlight module and at an edge of the cover plate (FIG. 3; paragraph [0048]; ambient light sensors 52 are disposed between cover layer 44 and backlight unit 70 and at the right and left edges of cover layer 44).
Regarding claim 16, Zheng teaches: a display device (FIG. 3; paragraph [0043]; device 10 which includes display 14).
The remainder of this claim is identical to the subject matter rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for the purpose of brevity.
Regarding claim 20, this claim is a method recitation of forming the apparatus recited above with regard to claim 1.  Every element in this claim is similarly required by claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for the purpose of brevity.
Regarding claims 2 and 17, Zheng teaches: wherein the display panel has a display area and an edge area surrounding the display area, and the photosensitive device is in the edge area (FIGS. 1, 3; paragraphs [0030], [0048], [0050]; display 14 includes an active region 22 [display area], and an inactive region 26 [edge area].  Ambient light sensors 52 are disposed in an area corresponding to inactive region 26).  
Regarding claims 3 and 18, Zheng teaches: wherein the display module comprises an array substrate, the array substrate extends from the display area to the edge area (FIG. 3; paragraph [0046], [0047]; thin-film transistor layer 60 and structure 62 together are an “array substrate”.  This “array substrate” extends from active region 22 [display area] to inactive region 26 [edge area]), the photosensitive device is on a side of the array substrate close to the cover plate (FIG. 3; paragraph [0048]; ambient light sensors 52 are mounted on a top surface of the “array substrate” and are “close” to cover layer 44), and an orthographic projection of the array substrate on the cover plate at least partially overlaps with an orthographic projection of the 20photosensitive device on the cover plate (FIG. 3; as illustrated, the cover plate 44 overlaps both the orthographic projection of both the “array substrate” and the ambient light sensors 52, and the “array substrate” and the ambient light sensors 52 overlap one another).
Regarding claims 4 and 19, Zheng teaches: wherein the orthographic projection of the photosensitive device on the cover plate is within the orthographic projection of the array substrate on the cover plate (FIG. 3; as illustrated, the orthographic projection of the ambient light sensors 52 is within the orthographic projection of the “array substrate”).
Regarding claim 5, Zheng teaches: wherein the display module further comprises an optical film layer on a side of the array substrate close to the cover plate (FIG. 3; paragraph [0046]; color filter [optical film] layer 66 is mounted on a top surface of the “array substrate” and is “close” to cover layer 44), and an orthographic projection of the optical film layer on the cover plate is within the orthographic projection of the array substrate on the 30cover plate (FIG. 3; as illustrated, the cover plate 44 overlaps both the orthographic projection of both the “array substrate” and the color filter layer 66 and the “array substrate” and the color filter layer 66 overlap one another).
Regarding claim 6, Zheng teaches: wherein the orthographic projection of the photosensitive device on the cover plate do not overlap with the orthographic projection of the optical film layer on the cover plate (FIG. 3; as illustrated, the orthographic projection of the ambient light sensors 52 does not overlap the orthographic projection of the color filter layer 66).
Regarding claim 7, Zheng teaches: wherein a first edge of the array substrate protrudes relative to the optical film layer (FIG. 3; “array substrate” includes edges that extend into inactive region 26 whereas color filter layer 66 is confined to active region 22.  The “first edge” of the “array substrate” is interpreted as the left edge); and
the photosensitive device is at a side of the display panel where the first edge of the array substrate is located, and is directly on a portion of the array substrate protruding relative to the 10optical film layer (FIG. 3; ambient light sensors 52 are arranged at edges of “array substrate” in inactive region 26 that protrude relative to the color filter layer 66).  
Regarding claim 11, Zheng teaches: wherein a portion of the cover plate within the edge area comprises: a light-transmitting area and a non-light-transmitting area (FIG. 3; paragraph [0050]; the “cover plate” includes cover layer 44, windows 48 [light-transmitting area], and opaque masking layer 46 [non-light-transmitting area]),
and an orthographic projection of the 5photosensitive device on the cover plate is within the light-transmitting area (FIG. 3; paragraph [0050]; ambient light sensors 52 are arranged such that an orthographic projection thereof aligns with the windows 48).  
Regarding claim 12, Zheng teaches: wherein the light-transmitting area is a transparent area (FIG. 3; paragraph [0050], [0052]; windows 48 are areas that do not have opaque masking layer 46 in order to transmit ambient light to ambient light sensors 52.  Accordingly, windows 48 correspond to a “transparent area” where light is transmitted without blocking or absorption).  
Regarding claim 13, Zheng teaches: wherein the light-transmitting area of the cover plate is a through hole in the cover plate (FIG. 3; paragraphs [0050], [0052]; windows 48 are disclosed as being formed in opaque masking layer 46 to transmit ambient light to ambient light sensors 52.  As illustrated, windows 48 are through-holes in opaque masking layer 46 of cover layer 44).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng.
Regarding claim 8, Zheng teaches: wherein the display panel further comprises a first circuit board (FIG. 3; paragraph [0051]; cable 90 is a flexible printed circuit and is the “first circuit board”), the first circuit board is bent from a side of the backlight module close to the cover plate, such that a first end of the first circuit board is coupled to a second edge of the array substrate (FIG. 3; paragraph [0051]; cable 90 is coupled to a right [second] edge and top surface of “array substrate” and bent at a position above backlight unit 70 to a position beneath the “array substrate”), and the second edge of the array substrate is opposite to the first edge of the array substrate (FIG. 3; as set forth above with regard to claim 7, the “first edge” is the left edge.  In this claim, the “second edge” is the right edge.  Left and right edges are opposite one another).
Zheng fails to explicitly disclose: the first circuit is bent to a side of the backlight module 15away from the cover plate, such that a second end of the first circuit board is coupled to a surface of the backlight module away from the cover plate.
However, Zheng discloses that storage and processing circuitry 30 controls the operations of the device 10 (FIG. 2; paragraph [0035]).  Additionally, Zheng discloses that circuitry on substrate 92 includes the storage and processing circuitry 30 (FIG. 3; paragraph [0051]).  Accordingly, it is implied that substrate 92 includes circuitry for controlling and driving the backlight unit 70.
In light of the above teachings of Zheng, for purposes of this claim, the “backlight module” is interpreted as including backlight unit 70 and substrate 92.
Additionally, see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere rearrangement of parts is an obvious matter of design choice if it does not impact the operations or functionality of the reference.
When these above teachings and case law are applied to Zheng, Zheng renders obvious: the first circuit is bent to a side of the backlight module 15away from the cover plate, such that a second end of the first circuit board is coupled to a surface of the backlight module away from the cover plate (FIG. 3; it would have been obvious to rearrange the position of substrate 92 to be disposed on a back surface of backlight unit 70.  With this arrangement, cable 90 would be bent and coupled to a back surface of the “backlight module” via connection to substrate 92).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Zheng to yield predictable results.  More specifically, it would have been obvious to merely rearrange the position of substrate 92 from a side of backlight unit 70 to instead be disposed beneath backlight unit 70.  Such a configuration would result in cable 90 [first circuit] being bent and coupled to a back surface of the “backlight module” via connection to substrate.  This mere rearrangement of parts would have no impact on the operations of Zheng and there would result in exactly the same functionality.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Zheng to yield the aforementioned predictable results.

11.	Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied to claim 2 above, and further in view of Ostergard (U.S. Pub. 2003/0121976).
Regarding claim 14, Zheng teaches: wherein the photosensitive device comprises a circuit board layer and a sensor element stacked 15on each other (FIG. 9; paragraph [0068]; photosensor 300 is disposed on a silicon substrate in which signal processing circuitry 304 is formed [circuit board layer]).
Zheng fails to explicitly disclose: the sensor element is a transparent photosensitive layer.
However, Zheng discloses that indium tin oxide traces are electrically connected to leads in ambient light sensors 52 (paragraph [0049]).
Additionally, Ostergard discloses a photodetector / photodiode that includes Indium Tin Oxide [ITO], where ITO is a known transparent material (paragraph [0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Zheng and Ostergard to yield predictable results.  More specifically, the teachings of a display device having a light sensor with a photosensor stacked on a circuit board where the light sensor is connected to transparent ITO traces, as taught by Zheng, are known.  Additionally, the teachings of a light sensor that includes transparent ITO, as taught by Ostergard, are known as well.  The combination of the known teachings of Zheng and Ostergard would yield the predictable result of a display device having a light sensor with a photosensor stacked on a circuit board where the photosensor includes transparent ITO.  Put another way, it would have been obvious to use the same material, ITO, disclosed in Zheng with regard to connections to the light sensor as a material in the photosensor for light sensing because this material is known to be used in this manner.  Such a combination merely fills in the gaps of Zheng as to the materials utilized in the light sensor element using the known materials of Ostergard.  Additionally, utilizing the same material for multiple purpose in a single device simplifies manufacturing.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Zheng and Ostergard to yield the aforementioned predictable results.
Regarding claim 15, Zheng fails to explicitly disclose: wherein a material of the transparent photosensitive layer comprises indium tin oxide.  
However, Ostergard teaches: wherein a material of the transparent photosensitive layer comprises indium tin oxide (paragraph [0051]; a photodetector / photodiode includes Indium Tin Oxide [ITO]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Zheng and Ostergard to yield predictable results for at least the reasons set forth above with regard to claim 14.  

Allowable Subject Matter
12.	Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626